DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 10-11 and 20-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claims 10-11 and 20-21 are the same as previously withdrawn claims 2 and 3 per the restriction requirement of 3/8/21 and applicants response to the restriction requirement withdrawing claims 2 and 3 of 5/5/21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
Claims 9, 12-19 and 22-28 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claims 9 and 19 recite a pressure cooking device thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.

In the instant case the mere nominal recitation of the generic “controller” does not take the claim limitations out of the mental process because in this case the claims require mere data gathering steps to identify a variable and do not add any meaningful limits merely encompasses the user manually referencing an altitude conversion chart.  The controller is used in their conventional way of gathering data and comparing, i.e. automatically adjusting which can be performed mentally, such as “Cooking time under pressure should be increased by 5 percent for every 1,000 feet after 2,000 feet above sea level.” – Anderson, B. M. (1980). New High Altitude Cookbook (https://www.pressurecookrecipes.com/pressure-cooker-high-altitude-cooking-time/) or more specifically reading from altitude/cooking time conversion chart as further taught which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and mentally recognizing geographical position, i.e. at altitude per the January 2019 PEG and October 2019 Update.  
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical geographical information and local weather observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, i.e. a controller and thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in 
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite automatically adjusting a user selected cooking script based on geographical and weather information which as taught by https://www.pressurecookrecipes.com/pressure-cooker-high-altitude-cooking-time/ “Cooking time under pressure should be increased by 5 percent for every 1,000 feet after 2,000 feet above sea level.” – Anderson, B. M. (1980). New High Altitude Cookbook.  The claims require mere data gathering steps to identify a variable, i.e. weather information and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a pressure cooking device fails to provide sufficient specificity to be integrated into a practical application, since the claims are open to and include pressure cooking merely relative atmospheric conditions or more specifically as claimed, geographical position information and weather conditions.  The claims do not require an actual interior pressure cooking step relative the interior cooking pot, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic pressure-cooking appliance which is insufficient to provide an inventive concept. Applicant’s Specification and claims are open to the claimed pressure cooking device relative geographical position information i.e. atmospheric 
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic pressure cooking device is merely a machine on which the controller operates. 
The additional claim element(s) of “a housing”, “a heating element“, “an inner cooking pot” and “a lid” are taught by Garcia (8648282).  The retrieving of local weather information obtained by manual temperature measurement thus do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and adjusting cooking time based on geographical information including altitude.  The claimed attribute of the food is not limited and encompasses type, weight, color, consistency, liquid vs solid and every other possible “attribute”.   By failing to explain how the altitude, weather condition and food attribute are calculated or integrate into any specified cooking process or appliance, or specify a cooking of a food under adjusted cooking scripts so calculated, the claim fails to improve the recited technological field. The steps merely identify known information, such as “weather information” however impose no limitations or teachings of what weather information would or would not affect cooking and further identifying information such as geographical position which effect cooking, to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated since “Cooking time under pressure should be increased by 5 percent for every 1,000 feet after 2,000 feet above sea level.” – Anderson, B. M. (1980). New High Altitude Cookbook.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “operating a kitchen appliance” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).



	CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12-19 and 22-28 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for adjusting a user selected cooking script as determined by weather condition or location the specification does not reasonably provide enablement for “automatically adjust the user-selected cooking script, on the fly and without further user input, according to the geographic position information, the weather information, and the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script” since the specification is silent to the combination including calculating, or determining to adjust further based on an attribute associated with the food.  The specification is silent to any calculation or algorithm which are dependent on a food attribute and more specifically adjusting due to a combination of the geographic position information, the weather information, and the attribute associated with the food item to generate an adjusted instance of the user-selected .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference using known algorithms or relationships at par. 0182 and 0185, the teaching of how the adjusting is calculated, the teaching of how the food attribute affects the adjusting or a teaching of the algorithm specific to the combination of the three elements are not disclosed in the specification and thus the phrase of claims 9 and 19 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all mathematical elements are within the scope of claims 9 and 19 can be used as claimed and whether claims 9 and 19 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 9 and 19 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 9 and 19 read on the geographic position information, the weather information, and the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script while the specification is silent to any method, means, calculation or food dependent variables which are require to perform the claimed “automatically adjust the user-selected cooking script, on the fly and without further user input, according to the geographic position information, the weather information, and the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script”
(b) There is no direction or guidance presented for “automatically adjust the user-selected cooking script, on the fly and without further user input, according to the geographic position information, the weather information, and the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script” as the specification is silent how the claimed elements are actually used, processed or integrated into a cooking script due to the combination.
(c) There is an absence of working examples concerning “automatically adjust the user-selected cooking script, on the fly and without further user input, according to the geographic position information, the weather information, and the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script”.  The only examples are directed to cooking control however no examples are provided for cooking control by identifying 
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 8, 20 and 25.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 12-19 and 22-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.  In the instant case the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 
In the instant case the specification is silent to the required specifics of the illustrated black boxes of figures 1c, 1d and 2-5 and thus the claims are rejected since the specification discloses no corresponding algorithm associated with a computer or microprocessor, i.e. controller. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “known algorithms” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
The phrase “weather server” in claims 9 and 19 is rejected since the term “weather server” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “weather server”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “weather server” but a server which provides weather information.  It is unclear if the phrase requires information obtained from only a 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12-19 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (8648282) in view of CN101744542 (herein after ‘542) and Kohlstrung et al. (DE10301526).
Garcia teaches a pressure-cooking device (col. 7 lines 11-13), comprising: a housing (fig. 2 ref. 105, 110), a heating element operatively positioned in the housing (fig. 2 ref. 115), an outer pot operatively received by the housing (fig. 2 ref. 185) and positioned adjacent to the heating element (fig. 2), a removable inner cooking pot insertable in the outer pot (fig. 2 ref. 120; col. 3 lines 28-36) and configured to receive a food item in an interior thereof (col. 3 lines 28-30), a lid configured to be operatively 
Garcia teaches a pressure cooking appliance with a controller for monitoring cooking specific parameters and thus one of ordinary skill in the art would have been motivated to look to the art of pressure cooking.
‘542 teaches a controller which heats a vessel to a desired temperature by requesting and receiving local weather condition data of the appliance since the boiling point of water is different at different elevations (par. 2 last par.).
Thus since Garcia teaches a mobile apparatus for cooking in different environments, since Garcia teaches the apparatus using a controller for dictating heating of the contents within taking into account external factors, and since ‘542 teaches providing an altitude sensor and a pressure sensor thus teaching in the instant case local weather condition data of the appliance and since boiling temperature of water at a higher altitude is lower than at sea and since Garcia further teaches the apparatus being used commercially in other countries and since both teach the same controller.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a controller requesting and receiving weather conditions from a weather server, in the instant case the pressure of the apparatus as taught by ‘542 and using the provided pressure data to adjust a cooking time as taught by Garcia, in such a way that the adjustments are calculated with local weather conditions taught by ‘542 (par. 0007, 0015) thus providing the advantage of further controlling the pressure cooking as taught by Garcia with the additional benefit of recognizing atmosphere specific conditions which the controller can adapt to thereby furthering the temperature control and preset recipe cooking parameters relative a finally cooked product and providing the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a controller requesting climate specific barometric pressure, as taught by ‘542 and using the provided pressure data to adjust a cooking time as taught by Garcia, in such a way that the adjustments are calculated with barometric pressure as taught by ‘542 (par. 0007, 0015) thus providing the advantage of further controlling the pressure cooking as taught by Garcia with the additional benefit of recognizing atmosphere specific conditions which the controller can adapt to thereby furthering the temperature control and preset recipe cooking parameters relative a finally cooked product and providing the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific.
Garcia and ‘542 teach cooking pressure and the cooking time of the pressure-cooking appliance in such a way that the adjustments are calculated, where ‘542 teaches    with the altitude of the pressure-cooking appliance obtained (pg. 3) and thus one of ordinary skill in the art would have been motivated to look to the art of appliances automatically sensing altitude specific information as taught by Kohlstrung et al. from global positioning system data (par. 0016).
Thus since Garcia and ‘542 teach a same controlled combination of the cooking pressure and the cooking time of the pressure-cooking appliance in such a way that the adjustments are calculated with the pressure-cooking appliance.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a known means for obtaining location specific data such as in the instant case obtained from global positioning system data and the user-control device is further configured to request and receive the position information including altitude information provided by a global positioning system from a position server as taught by Kohlstrung thus achieving the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific and more specifically setting the cooking programs and internal parameters of the cooking device adapted specifically to the local conditions as taught by Kohlstrung (par. 0025) and/or location specific available power supplies as taught by Garcia (col. 8 lines 57-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the user-control device is further configured to as taught by ‘542 combine the information including request and receive the local weather news via th par. from bottom; pressure above sea level), geographical information and receive an attribute associated with at least one or more food items to be cooked and automatically adjust the cooking parameters in the cooking script in accordance with the information including any combination and permutation of the weather information, the position information and the attribute associated with said at least one or more food items (pg. 3 6th par. from bottom) thus providing the advantage of further controlling the pressure cooking as taught by Garcia with the additional benefit of recognizing atmosphere specific conditions which the controller can adapt to thereby furthering the temperature control and preset recipe cooking parameters relative a finally cooked product and providing the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific.
Claims 12-13 and 22-33 are taken as above.
With respect to claims 14-15 and 24-25, ‘542 teaches identifying different altitude as determined by a pressure sensor.  Though silent to the information being obtained from a weather server, ‘526 teaches the use of GPS for determining cooking programs and adjusting the cooking program based on local conditions including air pressure and air humidity (par. 0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the user-control device with information including request and receive the local weather news via the network for weather information from a weather server (pg. 3 8th par. from bottom; pressure above sea level) including air pressure and air humidity as taught by ‘526 thus providing the advantage of further controlling the pressure cooking as taught by Garcia with the additional benefit of recognizing atmosphere specific conditions which the controller can adapt to thereby furthering the temperature control and preset recipe cooking parameters relative a finally cooked product and providing the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific.
With respect to claims 16 and 26, Garcia teaches the controller is further configured to wirelessly receive cooking scripts transmitted from a computer processing device and store the cooking scripts in a non-transitory memory of the pressure-cooking device (col. 5 lines 6-8).
With respect to claims 17 and 27, though silent to a remote server, Garcia teaches the cooking apparatus could verify developed algorithms (col. 5 lines 5-16).  Thus it 
With respect to claims 18 and 28, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prevent an unsafe cooking script for its art recognized purpose of further providing cooking safety validation of the cooking script such as and including verifying the cooking script is physically safe to be used by the device, for instance that the script does not exceed upper limits of time or temperature as further by Garcia (col. 5 lines 13-16).

Response to Arguments
With respect to applicants urging the prior art is silent to the combination of automatically adjust the user-selected cooking script, on the fly and without further user input, according to the geographic position information, the weather information, and the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script.  It is initially noted the claimed geographical position information is not limited and includes information which directly affects cooking i.e., altitude or more broadly merely recognizing a country for region specific cooking.  Applicants claimed local weather information merely requires obtaining air temperature and applicants claimed food attribute is not limited.  Though Garcia is silent to obtaining weather and geographical position information, ‘542 and ‘526 teach such for its art recognized purpose of controlling cooking by applicants claimed obtained information.
Thus since Garcia teaches a mobile apparatus for cooking in different environments, since Garcia teaches the apparatus using a controller for dictating heating of the contents within taking into account external factors, and since ‘542 teaches providing an altitude sensor and a pressure sensor thus teaching in the instant case local weather condition data of the appliance and since boiling temperature of water at a higher altitude is lower than at sea and since Garcia further teaches the apparatus being used commercially in other countries and since both teach the same controller.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a controller requesting and receiving weather conditions from a weather server, in the instant case the pressure of the apparatus as taught by ‘542 and using the provided pressure data to adjust a cooking time as taught by Garcia, in such a way that the adjustments are calculated with local weather conditions taught by ‘542 (par. 0007, 0015) thus providing the advantage of further controlling the pressure cooking 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a controller requesting climate specific barometric pressure, as taught by ‘542 and using the provided pressure data to adjust a cooking time as taught by Garcia, in such a way that the adjustments are calculated with barometric pressure as taught by ‘542 (par. 0007, 0015) thus providing the advantage of further controlling the pressure cooking as taught by Garcia with the additional benefit of recognizing atmosphere specific conditions which the controller can adapt to thereby furthering the temperature control and preset recipe cooking parameters relative a finally cooked product and providing the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific.
Garcia and ‘542 teach cooking pressure and the cooking time of the pressure-cooking appliance in such a way that the adjustments are calculated, where ‘542 teaches    with the altitude of the pressure-cooking appliance obtained (pg. 3) and thus one of ordinary skill in the art would have been motivated to look to the art of appliances automatically sensing altitude specific information as taught by Kohlstrung et al. from global positioning system data (par. 0016).
Thus since Garcia and ‘542 teach a same controlled combination of the cooking pressure and the cooking time of the pressure-cooking appliance in such a way that the adjustments are calculated with the pressure-cooking appliance.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a known means for obtaining location specific data such as in the instant case obtained from global positioning system data and the user-control device is further configured to request and receive the position information including altitude information provided by a global positioning system from a position server as taught by Kohlstrung thus achieving the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific and more specifically setting the cooking programs and internal parameters of the cooking device adapted specifically to the local conditions as taught by Kohlstrung (par. 0025) and/or location specific available power supplies as taught by Garcia (col. 8 lines 57-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the user-control device is further configured to as taught by ‘542 combine the information including request and receive the local weather news via the network for weather information from a weather server (pg. 3 8th par. from bottom; pressure above sea level), geographical information and receive an attribute associated with at least one or more food items to be cooked and automatically adjust the cooking th par. from bottom) thus providing the advantage of further controlling the pressure cooking as taught by Garcia with the additional benefit of recognizing atmosphere specific conditions which the controller can adapt to thereby furthering the temperature control and preset recipe cooking parameters relative a finally cooked product and providing the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792